693 So.2d 114 (1997)
Iris BATTS, Appellant,
v.
STATE of Florida, Appellee.
No. 96-3128.
District Court of Appeal of Florida, Fifth District.
May 9, 1997.
James B. Gibson, Public Defender, and Susan A. Fagan, Assistant Public Defender, Daytona Beach, for Appellant.
No appearance for Appellee.
ANTOON, Judge.
In this Anders[1] appeal, the appellant entered a no contest plea to the charge of purchasing cannabis.[2] He was sentenced to one year drug offender probation. Upon review of the record, we conclude that two conditions of the appellant's probation must be stricken because they were not orally pronounced by the trial court: (1) the portion of condition 11 which requires that the appellant pay for blood and other tests, see Jackson v. State, 685 So.2d 1386 (Fla. 5th DCA 1997); and (2) condition 12, which confines the appellant to her residence with certain exceptions, see Welborn v. State, 687 So.2d 35 (Fla. 4th DCA 1997).
PROBATION ORDER AFFIRMED AS MODIFIED.
COBB and HARRIS, JJ., concur.
NOTES
[1]  Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).
[2]  §§ 893.03(1)(c)4, 893.13(2)(a)2, Fla. Stat. (1996).